DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 6/13/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17391788 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (20140355134) in view of Kubota (20160004044).
Regarding claim 1, Sekine discloses an imaging lens  (Fig 15, Par 84) comprising in order from an object side to an image side (Fig 15), a first lens (L1) having positive refractive power and a convex surface facing the object side near the optical axis (Fig 15, Par 84), a second lens (L2) having negative refractive power near the optical axis (Fig 15, Par 84), a third lens (L3) having the positive refractive power near the optical axis (Fig 15, Par 84), a fourth lens (L4), and a fifth lens (L5) having the negative refractive power and a concave surface facing the image side near the optical axis (Fig 15, Par 84), wherein the image-side surface of said fifth lens is formed as an aspheric surface having at least one off-axial pole point (Fig 15, Par 90), and below conditional expressions (2) and (3) are satisfied: (2) 0.7 < T1/T2 < 3.0 (3) (Par 144, Table 8, Example 8 indicates a value of .471/.187 = 2.51 which is within the claimed range) 1.1 < |r7|/r8 (Par 144, Table 8, Example 8 indicates a value of |11.832| / 4.889 = 2.42 which is within the claimed range) where T1: distance along the optical axis from the image-side surface of the first lens to the object-side surface of the second lens (Par 144, Table 8, Example 8), T2: distance along the optical axis from the image-side surface of the second lens to the object- side surface of the third lens (Par 144, Table 8, Example 8), r7: paraxial curvature radius of the object-side surface of the fourth lens (Par 144, Table 8, Example 8), r8: paraxial curvature radius of the image-side surface of the fourth lens (Par 144, Table 8, Example 8) but does not teach explicitly disclose satisfying the conditional expression: (1) 0.15 < ʋd4/ʋd5 < 0.55, where ʋd4: abbe number at d-ray of the fourth lens, ʋd5: abbe number at d-ray of the fifth lens. However, in a similar imaging lens endeavor, Kubota teaches satisfying the conditional expression: (1) 0.15 < ʋd4/ʋd5 < 0.55 (Par 89, Data Table Example 1 indicates a value of 26.0/56.1 = .046 which is within the claimed range), where ʋd4: abbe number at d-ray of the fourth lens (Par 89, Data Table Example 1),ʋd5: abbe number at d-ray of the fifth lens (Par 89, Data Table Example 1). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the imaging lens teachings of Sekine with the lens materials of Kubota for the purpose of correcting chromatic aberration within a lens system (Kubota, Par 14). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146.
	Regarding claim 3, Sekine in view of Kubota discloses the invention as described in claim 1 and Kubota further describes wherein an object-side surface of said third lens is a concave surface facing the object side near the optical axis (Fig 1 shows the object side surface of L3 is concave with respect to axis X). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the imaging lens teachings of Sekine with the lens materials of Kubota for the purpose of correcting chromatic aberration within a lens system (Kubota, Par 14).
	Regarding claim 11, Sekine in view of Kubota discloses the invention as described in claim 1 and Sekine further describes wherein a below conditional expression (11) is satisfied: (11) 0.35 < f3/f < 1.60 (Par 144, Table 8, Example 8 indicates a value of 10.998/6.913 = 1.59 which is within the claimed range) where f3: focal length of the third lens, f: focal length of the overall optical system of the imaging lens. 
Allowable Subject Matter
Claims 2, 4-10, and 12-20 are allowed, pending applicant’s overcoming of the statutory type double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
	The closest prior art, Sekine (20140355134), teaches a compact high-resolution lens system that has at least 5 lenses within. This optical system is similar to the current application because they both disclose an imaging lens that provides a wide field of view and can correct various aberrations properly when it is used not only in a conventional small image sensor but also in a large image sensor.
	As to independent claim 2, although the prior art, Sekine, teaches a six lens optical system, with a 1st lens having a positive refractive power, a 2nd lens having a negative refractive power, a 3rd lens having a positive refractive power, a 4th lens, a 5th lens having a negative refractive power, and satisfying the following condition (4) 6 < (T1/f) x 100 < 18, where T1: distance along the optical axis from the image-side surface of the first lens to the object-side surface of the second lens, f: focal length of the overall optical system of the imaging lens, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 1, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including “satisfying the following condition: (5) 1.6 < |r7| / f where r7: paraxial curvature radius of the object-side surface of the fourth lens”, together in combination with the totality of particular features/limitations recited therein.
With regards to dependent claims 7, 9, and 14-20, these claims depend upon independent claim 2 and are therefore indicated as allowable.
Specifically, with respect to dependent claim 4, the prior art of Sekine taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein a below conditional expression (4) is satisfied: (4) 6 < (T1/f) x 100 < 18”.
	Specifically, with respect to dependent claim 5, the prior art of Sekine taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein a below conditional expression (6) is satisfied: (6)  0.7 < (T3/f) x 100 < 2.7”.
	Specifically, with respect to dependent claim 6, the prior art of Sekine taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein a below conditional expression (7) is satisfied: (7) 2.35 < T2/T3 < 8.10”.
	Specifically, with respect to dependent claim 8, the prior art of Sekine taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein a below conditional expression (9) is satisfied: -0.65 < r6/f < -0.10”.
Specifically, with respect to dependent claim 10, the prior art of Sekine taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein a below conditional expression (10) is satisfied: 8.5 < (D3/f3) x 100 < 50.0”.
Specifically, with respect to dependent claim 12, the prior art of Sekine taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein a below conditional expression (12) is satisfied: (12) -10.50 < f2/f3 < -1.75”.
Specifically, with respect to dependent claim 13, the prior art of Sekine taken either singly or in combination with any other prior art fails to suggest such an optical system including the specific arrangement: “wherein a below conditional expression (13) is satisfied: (13) -1.10 < f3/f5 < -0.15”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ota (20160016715) and Hashimoto (20160011399) are similar five lens imaging systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872